NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DANIEL BERNARD CRAWFORD,           )
                                   )
       Appellant,                  )
                                   )
v.                                 )             Case No. 2D16-4173
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobson, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.